DETAILED ACTION

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 22 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al, U.S. Patent Application Publication No. 2014/0033900 (hereinafter Chapman) in view of Matamura et al, U.S. Patent Application Publication No. 2021/0091739 (hereinafter Matamura).
	Regarding claim 22, Chapman discloses a system for controlling the gain of an input signal in an audio signal amplifier (from Figure 2, see 62), comprising:
	a user operable gain control (see paragraph 0004); and
	at least one analog circuit element and at least one digital circuit element, wherein the analog and digital circuit elements together are configured to modify the gain of the input signal in response to the user-operable gain control (see paragraph 0042). 

	Still on the issue of claim 22, Chapman does not explicitly teach that the at least one analog circuit element is configured to reduce the gain of the input signal upon detection of a high input signal level. All the same, Matamura discloses that the at least one analog circuit element is configured to reduce the gain of the input signal upon detection of a high input signal (see paragraph 0007). Therefore, it would have been obvious to one of ordinary skill in the art to modify Chapman wherein the at least one analog circuit element is configured to reduce the gain of the input signal upon detection of a high input signal as taught by Matamura. This modification would have improved the system’s efficiency by optimizing performance as suggested by Matamura. 

	Regarding claim 23, Chapman as modified by Matamura discloses the claimed feature. 

3.	Claims 24-27 rejected under 35 U.S.C. 103 as being unpatentable over Chapman in view of Meyer, U.S. Patent No. 10,587,983 (hereinafter Meyer).
	Regarding claim 24, Chapman discloses a system for controlling the gain of an input signal in an audio signal amplifier (from Figure 2, see 62), comprising:
	a user operable gain control (see paragraph 0004); and
	at least one analog circuit element and at least one digital circuit element, wherein the analog and digital circuit elements together are configured to modify the gain of the input signal in response to the user-operable gain control (see paragraph 0042). 

	Still on the issue of claim 24, although Chapman discloses the audio signal amplifier comprises a noise gate (see paragraph 0041), Chapman does not explicitly teach that the at least one digital circuit element is further configured to remove and replace signal discontinuities in an output signal. All the same, Meyer discloses that the at least one digital circuit element is further configured to remove and replace signal discontinuities in an output signal (see Figure 3). Therefore, it would have been obvious to one of ordinary skill in the art to modify Chapman wherein the at least one digital circuit element is further configured to remove and replace signal discontinuities in an output signal as taught by Meyer. This modification would have improved the system’s convenience by correcting distortion as suggested by Meyer. 

	Regarding claim 25, Chapman as modified by Meyer discloses the claimed feature.

	Regarding claim 26, Chapman as modified by Meyer discloses the claimed feature.

	Regarding claim 27, Chapman as modified by Meyer discloses the claimed feature.
	
Allowable Subject Matter
4.	Claims 1 and 6-21 are allowed. 

Conclusion 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
June 1, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652